EXHIBIT 10.53






AMENDMENT NO. 3
TO CREDIT AGREEMENT




 
dated as of July 22, 2010
 


 
by and among
 
COMMUNICATION INTELLIGENCE CORPORATION,
 
as Borrower,
 


LENDER PARTIES HERETO,
 
and
 
SG PHOENIX LLC,
as Collateral Agent
 










 



 
 
 

--------------------------------------------------------------------------------

 

This AMENDMENT NO. 3 TO CREDIT AGREEMENT is entered into as of July 22, 2010
(this “Amendment No. 3”) by and among COMMUNICATION INTELLIGENCE CORPORATION, a
Delaware corporation having an address at 275 Shoreline Drive, Suite 500,
Redwood Shores, California 94065 (together with its successors, the “Borrower”),
and PHOENIX VENTURE FUND LLC, a Delaware limited liability company having an
address at 110 East 59th Street, Suite 1901, New York, New York 10022 (“Phoenix”
or the “Majority Lender”), and SG PHOENIX LLC, as collateral agent (the
“Collateral Agent”).  The Majority Lender, Additional Lenders, the Existing
Lenders and those lenders providing loans to the Borrower pursuant to this
Amendment No. 2 are herein collectively referred to as the “Lenders”.
 
R E C I T A L S:
 
WHEREAS, the Borrower, Phoenix, Michael Engmann, an individual having an address
at 38 San Fernando Way, San Francisco, California 94127 (“Engmann”), and Ronald
Goodman, an individual having an address at 31 Tierra Verde Court, Walnut Creek,
California 94598 (“Goodman”, and Phoenix, Engmann and Goodman, collectively, the
“Existing Lenders”), and the Collateral Agent are parties to, among other
documents, (a) the Credit Agreement, dated as of June 5, 2008 (the “Closing
Date”), pursuant to which the Existing Lenders extended loans to the Borrower in
the aggregate principal amount of $3,637,500, Amendment No.1 to Credit Agreement
(“Amendment No. 1”), dated as of May 29, 2009 (the “Additional Closing Date”),
pursuant to which Phoenix, Engmann and the additional lenders listed on the
signature pages thereto (such additional lenders, collectively, the “Additional
Lenders”) extended loans to the Borrower in the aggregate principal amount of
$1,100,000 and Amendment No. 2 to Credit Agreement (“Amendment No. 2”), dated as
of May 4, 2010 (“Initial Bridge Closing Date”), pursuant to which Phoenix and
its designees (“Bridge Lenders”) agreed to extend loans (the “Bridge Loans”) to
the Borrower in the sole and absolute discretion of Phoenix in the aggregate
principal amount of up to $1,000,000 (collectively, as the same may be further
amended, modified, supplemented or amended and restated from time to time, the
“Credit Agreement”), and (b) the Pledge and Security Agreement, dated as of June
5, 2008 (the “Pledge and Security Agreement”), pursuant to which the Borrower
secured all of its Obligations under the Loan Documents by granting to the
Collateral Agent, for the benefit of the Lenders, a first-priority Security
Interest in and Lien upon the Collateral, including the Pledged Stock (as
defined in the Pledge and Security Agreement);
 
WHEREAS, the Borrower, Phoenix and the Collateral Agent desire to amend the
Credit Agreement to, among other things, allow for an additional bridge loan in
the aggregate principal amount of $300,000 (the “Additional Bridge Loan”) to be
extended to the Borrower by the Centurian Management Corporation, a New York
corporation having an address at 450 Seventh Ave, 45th Floor, New York, New
York 10123 (the “Additional Bridge Lender”);
 
WHEREAS, Section 8.8 of the Credit Agreement provides that amendments to the
Loan Documents, including the Credit Agreement, may only become effective with
the written concurrence of the Majority Lender, and, that, upon execution by the
Majority Lender and the Borrower of such amendments, such amendments shall be
binding on the Borrower and all Lenders;
 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
WHEREAS, Phoenix is the “Majority Lender” under the Credit Agreement by holding
Obligations that exceed 50% of the Obligations outstanding under the Credit
Agreement; and
 
WHEREAS, the Additional Bridge Lender desires to become party to the Credit
Agreement, as amended by this Amendment No. 3.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties do hereby
agree, as follows:
 
SECTION 1.                                 DEFINITIONS IN THIS AMENDMENT NO. 3
 
Except as otherwise defined in this Amendment No. 3 (including the preamble and
the recitals hereof), capitalized terms are used herein with the meanings
ascribed to such terms in the Credit Agreement.
 
SECTION 2.                                CONSENT OF MAJORITY LENDER TO
AMENDMENTS TO CREDIT AGREEMENT
 
Phoenix, as the Majority Lender, hereby consents to the amendments to the Credit
Agreement contained in this Amendment No. 3, such consent to be evidenced by the
execution of this Amendment No. 3 by Phoenix.
 
SECTION 3.                                AMENDMENTS TO CREDIT AGREEMENT
 
3.1.           Amendments to, and Addition of, Certain Definitions in Credit
Agreement.
 
(a)           Amendment to Definition of “Lenders” in Credit Agreement.  The
definition of “Lenders” in the Credit Agreement shall be deemed to include the
Additional Bridge Lender.
 
(b)           Addition of Certain Definitions to Credit Agreement.  The
following definitions are hereby added to Section 10.1 of the Credit Agreement:
 
““Amendment No. 3” means that certain Amendment No. 3 to the Credit Agreement,
dated as of July 22, 2010, among the Borrower, the Majority Lender and the
Collateral Agent.”
 
““Additional Bridge Closing Date” means the date of Amendment No. 3.”
 
3.2.           Amendments to Section 1.1 of Credit Agreement.
 
(a)           Amendment to Section 1.1(a) of Credit Agreement. Section 1.1(a) of
the Credit Agreement is hereby amended to add the following to the end of
Section 1.1(a):
 
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.53
“The Additional Bridge Lender agrees to lend to the Borrower an aggregate
principal amount of $300,000 on the Additional Bridge Closing Date; provided
that all conditions precedent set forth in Section 5 of Amendment No. 2 are
satisfied or waived.  For purposes of clarification, the definition of “Loan” or
“Loans” shall include the Additional Bridge Loan, such Bridge Loans made on the
Initial Bridge Closing Date and any Subsequent Bridge Closing Date together with
Loans previously made on the Closing Date and the Additional Closing
Date.  Amounts borrowed under this Section 1.1(a) that are repaid or prepaid may
not be reborrowed.  The Borrower shall execute and deliver to the Additional
Bridge Lender a Note in the amount of the Additional Bridge Loan in the form
attached to this Agreement as Exhibit 1.1(a) (together with any Notes issued
pursuant to Section 1.2(b)), dated as of the Additional Bridge Closing Date.”
 
(b)           Amendment to Section 1.1(b)(i) of Credit Agreement. Section
1.1(b)(i) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
“(i) with respect to the Loans made by Phoenix on the Closing Date, the Loans
made on the Additional Closing Date, the Bridge Loans made on the Initial Bridge
Closing Date, the Bridge Loans made on any Subsequent Bridge
 
Closing Date and the Additional Bridge Loan made by the Additional Bridge Lender
on the Additional Bridge Closing Date, if any, by wire transfer of immediately
available funds to such account or accounts as may be authorized by the
Borrower, less the aggregate amount of all fees and expenses due to the Lenders
hereunder.”
 
(c)           Amendment to Section 1.1 of Credit Agreement. Section 1.1(c) of
the Credit Agreement is hereby amended to add the following at the end of
Section 1.1(c):
 
“Notwithstanding the foregoing, the Borrower shall not be required to deliver a
Bridge Loan Request in connection with the Additional Bridge Loan.”
 
3.3.           Amendment to Section 1.2 of Credit Agreement. Section 1.2(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“(a)           Interest.  (i) Commencing as of the Closing Date, the Loans made
on such date shall accrue interest on a monthly basis at a rate equal to eight
percent (8%) per annum until the Maturity Date or earlier termination of the
Loan. (ii) Commencing on the Additional Closing Date, the Loans made on such
date shall accrue interest on a monthly basis at a rate equal to eight percent
(8%) per annum until the Maturity Date or earlier termination of the Loan. (iii)
Commencing on the Initial Bridge Closing Date, the Loans made on such date shall
accrue interest on a monthly basis at a rate equal to eight percent (8%) per
annum until the Maturity Date or earlier termination of the Loan. (iv)
Commencing on each Subsequent Bridge Closing Date, the Loans made on such date
shall accrue interest on a monthly basis at a rate equal to eight percent (8%)
per annum until the Maturity Date or earlier termination of the Loan. (v)
Commencing on the Additional Bridge Closing Date, the Loans made on such date
shall accrue interest at a rate equal to eight percent (8%) per annum until the
Maturity Date or earlier termination of the Loan.”
 
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
3.4.           Amendment to Section 1.3 of Credit Agreement. Section 1.3 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“1.3           Use of Proceeds.  The Borrower agrees that (a) the proceeds of
the Loans made on the Closing Date shall be used only in accordance with the
following: (1) to refinance the loans due and payable on May 15, 2008 to certain
of the Lenders as set forth on Schedule 1.3 hereto pursuant to the Debt
Refinancing, (2) for working capital and general corporate purposes, in each
case in the ordinary course of business, and (3) to pay fees and expenses in
connection with the Debt Refinancing, including the fees and expenses hereunder;
(b) the proceeds of the Loans made on the Additional Closing Date shall be used
only (1) for working capital and general corporate purposes, in each case in the
ordinary course of business, and (2) to pay fees and expenses relating to or in
connection with Amendment No. 1; (c) the proceeds of the Loans made on the
Initial Bridge Closing Date and any Subsequent Bridge Closing Date shall be used
only (1) for working capital and general corporate purposes, in each case in the
ordinary course of business consistent with past practice, and (2) to pay fees
and expenses relating to or in connection with Amendment No. 2; and (d) the
proceeds of the Loans made on the Additional Bridge Closing Date shall be used
only (1) for working capital and general corporate purposes, in each case in the
ordinary course of business consistent with past practice, and (2) to pay fees
and expenses relating to or in connection with Amendment No. 3. In no event
shall the proceeds of the Loans be used to (i) make distributions or (ii) make a
contribution to the capital of any Subsidiary of the Borrower.”
 
3.5.           Amendment to Section 1.4(a) of Credit Agreement.   Section
1.4(a)(vii) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(vii) any registration or filing (or the like) with, or report or notice (or
the like) to, any Governmental Authority, including, without limitation, the
SEC, by any of the Lenders or their Affiliates relating to or in connection with
the transactions contemplated by Amendment No. 1, Amendment No. 2, Amendment No.
3 or the Loan Documents.”
 
3.6.           Amendment to Section 1.9 of Credit Agreement.  Section 1.9 of the
Credit Agreement is hereby amended to add the following at the end of Section
1.9:
 
“Notwithstanding the foregoing, in connection with the Additional Bridge Loan,
Borrower shall issue Initial Warrants to the Additional Bridge Lender to
purchase up to the number of shares equal to the product of (a) the amount of
the Additional Bridge Loan divided by 0.06 and (b) 0.40.”
 
SECTION 4.                                REPRESENTATIONS AND WARRANTIES
 
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
The Borrower represents and warrants to the Lenders and the Collateral Agent
that, except as set forth on the Bring-Down Disclosure Schedule attached hereto
as Annex A (the “Bring-Down Disclosure Schedule”), all representations and
warranties contained in the Credit Agreement and in the Pledge and Security
Agreement are true and correct in all respects at and as of the date hereof as
if made on the date hereof; provided, however, that, for the purpose of the
representations and warranties made by the Borrower under this Section 4, the
references in the Credit Agreement to the schedules in the Disclosure Schedule
attached to the Credit Agreement shall be deemed to be the references to the
schedules in the Bring-Down Disclosure Schedule. The Borrower further represents
and warrants to the Lenders and the Collateral Agent that (a) no Default has
occurred, or will occur, before and after giving effect to the transactions
contemplated by this Amendment No. 3, (b) the Borrower and its Subsidiaries do
not have outstanding, as of the date hereof, and will not have after giving
effect to the Additional Bridge Loan made on the date hereof, any Indebtedness
for borrowed money or Contingent Obligations except as set forth in Schedule
4(b) hereto, (c) the Grantors (under and as defined in the Pledge and Security
Agreement) did not have on the Closing Date, and do not have on the date hereof,
(i) any property in which the grant of the security interest contemplated by
Section 2 of the Pledge and Security Agreement is prohibited by any Requirements
of Law (as defined in the Pledge and Security Agreement) of a Governmental
Authority or requires a consent not obtained of any Governmental Authority
pursuant to such Requirement of Law or (ii) any property that is evidenced or
constituted by any contract, license, agreement, instrument or other document
prohibiting the grant of the security interest contemplated by Section 2 of the
Pledge and Security Agreement or providing that such grant constitutes a breach
or default under, or results in the termination of or requires any consent not
obtained under, such contract, license, agreement, instrument or other document
(or, in the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement prohibiting the grant of such
security interest or providing that such grant constitutes a breach or default
under, or results in the termination of or requires any consent not obtained
under, such shareholder or similar agreement), except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document (or, with respect to any Investment Property, Pledged Stock or
Pledged Note, such shareholder or similar agreement) providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under Applicable Law, except as set forth in Schedule 4(c) hereto
and (d) the Borrower maintains the same insurance coverage (including scope and
amounts) with the same carriers as Borrower had on the Closing Date, except as
set forth in Schedule 4(d) hereto.
 
SECTION 5.                                CONDITIONS PRECEDENT TO EFFECTIVENESS
OF THIS AMENDMENT NO. 3 AND MAKING OF THE ADDITIONAL BRIDGE LOAN UNDER THIS
AMENDMENT NO. 3
 
The effectiveness of this Amendment No. 3 and the obligation of the Additional
Bridge Lender to make the Additional Bridge Loan on the date of this Amendment
No. 3 are subject to satisfaction, in the sole determination of the Collateral
Agent, of all of the conditions set forth below.
 
 
5

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
5.1.            Amendment to Registration Rights Agreement. The Registration
Rights Agreement, dated as of June 5, 2008, as amended by Amendment No. 1 to the
Registration Rights Agreement, dated as of May 28, 2009 and as further amended
by Amendment No. 2 to the Registration Rights Agreement, dated as of May 4,
2010, shall have been amended to encompass the Warrants issued under Amendment
No. 3, such amendment to be in form and substance satisfactory to the Collateral
Agent (the “Registration Rights Agreement Amendment”).
 
5.2.            Executed Documents. This Amendment No. 3, the Registration
Rights Agreement Amendment, and all other documents and instruments contemplated
hereby and thereby shall have been duly authorized and executed by each of the
parties thereto in form and substance satisfactory to the Collateral Agent, and
the Borrower shall have delivered sufficient original counterparts thereof to
the Collateral Agent.
 
5.3.           Lien Priority.  The Security Interests in favor of the Collateral
Agent and the Lenders pursuant to the Loan Documents shall be valid and
perfected first priority Liens on the Collateral, subject to no Liens other than
Permitted Encumbrances.
 
5.4.           No Litigation.  No action, suit, proceeding, claim or dispute
shall have been brought or otherwise have arisen at law, in equity, in
arbitration or by or before any Governmental Authority or arbitrator against the
Borrower or any of its Subsidiaries or any of their respective assets.
 
5.5.           Fees and Expenses.  All fees and expenses due and payable
pursuant to Section 1.4 of the Credit Agreement and that certain Fee Letter,
dated as of April 26, 2010, by and between the Borrower, Phoenix and the
Collateral Agent shall have been paid in full.
 
5.6.           Closing Certificates.
 
(a) Officer's Certificate.  The Collateral Agent shall have received a
certificate from the chief executive officer or chief financial officer of the
Borrower in form and substance reasonably satisfactory to the Collateral Agent,
to the effect that, except as set forth in the Bring-Down Disclosure Schedule,
all representations and warranties of the Borrower contained in this Amendment
No. 3 and the Credit Agreement are true, correct and complete; that neither the
Borrower nor any of its Subsidiaries is in violation of any of the covenants
contained in the Credit Agreement; that, before and after giving effect to the
transactions contemplated by this Amendment No. 3, no Default or Event of
Default has occurred and is continuing; that the Borrower has satisfied each of
the closing conditions to be satisfied hereby; that the Borrower and its
Subsidiaries have filed all required tax returns and owe no taxes.
 
(b) Certificate of Secretary of Borrower.  On the Additional Bridge Closing
Date, the Collateral Agent shall have received a certificate of the secretary or
assistant secretary of the Borrower certifying as to the incumbency and
genuineness of the signature of each officer of the Borrower executing any
document in connection with the transactions contemplated hereby and certifying
that attached thereto is (i) a true and complete copy of the certificate of
incorporation of the Borrower, and all amendments thereto including the
Certificate of Designations of the Series A-1 Preferred Stock, certified by the
appropriate Governmental Authority in its jurisdiction of incorporation; (ii)
 
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
a true and complete copy of the certificate of incorporation of CIC Acquisition
Corp., a Delaware corporation, and all amendments thereto, certified by the
appropriate Governmental Authority in its jurisdiction of incorporation, and a
true and complete copy of the joint venture agreement of Communication
Intelligence Computer Corporation, Ltd., and all amendments thereto, which is in
full force and effect on the date hereof; (iii) a true and complete copy of the
bylaws of the Borrower as in effect on the date of such certification; (iv) a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing borrowing of the Bridge Loans made on the date hereof,
the execution, delivery and performance of this Amendment No. 3, the
Registration Rights Agreement Amendment, and the other documents relating hereto
or thereto; (v) a true and complete copy of each of the Borrower's insurance
policies, as in effect on the date of such certification; and (vi) true,
complete and correct copies of certificates of insurance for each of the
Borrower's insurance policies each showing the Collateral Agent as an additional
insured and/or loss payee, other than its directors and officers insurance
policy.
 
(c) Certificates of Good Standing.  On or before the
 
Additional Bridge Closing Date, the Collateral Agent shall have received
certificates as of a recent date of the good standing of the Borrower under the
laws of its jurisdiction of incorporation and the State of California.
 
5.7.           Consents.  The Borrower shall have delivered to the Collateral
Agent all necessary approvals, authorizations and consents, if any, of all
Persons, Governmental Authorities, and courts having jurisdiction with respect
to the execution and delivery of this Amendment No. 3, the Registration Rights
Agreement Amendment, and the other documents relating hereto or thereto, the
granting of the Security Interest and all such approvals shall be in form and
substance satisfactory to the Collateral Agent.
 

 

5.8.            No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority or arbitrator challenging or seeking to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Amendment No. 3, the Registration
Rights Agreement Amendment, and the other documents relating hereto or thereto,
or the consummation of the transactions contemplated hereby or thereby, or
which, as determined by the Collateral Agent in its sole discretion, would make
it inadvisable to consummate such transactions.  No order, decree, temporary
restraining order, preliminary or permanent injunction or other order issued by
any Governmental Authority or arbitrator preventing such transactions shall be
in effect.  The making of the Additional Bridge Loan on the date hereof and the
consummation of such transaction shall not be prohibited by any Applicable Law
or other legal requirement and shall not subject any Bridge Lender to any
penalty or, in the sole judgment of Phoenix, any other liability or onerous
condition under any Applicable Law.
 
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
5.9.           Proceedings and Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Amendment No. 3, the Registration Rights Agreement Amendment, and the
other documents relating hereto or thereto shall be reasonably satisfactory in
form and substance to the Collateral Agent.  The Collateral Agent shall have
received copies of all other instruments and other evidence as the Lenders may
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, with respect to the transactions contemplated by this
Amendment No. 3, the Registration Rights Agreement Amendment, and the other
documents relating hereto or thereto and the taking of all actions in connection
herewith or therewith.  The Collateral Agent shall have received such other
agreements (including, without limitation, deposit account control agreements),
instruments, approvals, opinions, certificates and other documents as the
Collateral Agent may reasonably request in connection with such transactions and
actions, all in form and substance satisfactory to the Collateral Agent, in its
sole discretion.
 
5.10.           Warrants.  The Borrower shall issue Initial Warrants to the
Additional Bridge Lender in accordance with Section 1.9 of the Credit Agreement
as amended by this Amendment No. 3 on the Additional Bridge Closing Date.
 
SECTION 6.                                EFFECTIVENESS OF AMENDMENTS
 
The amendments to the Credit Agreement contained in this Amendment No. 3 shall
become effective on and as of the date of the satisfaction of the conditions
precedent set forth in Section 5 hereof. From and after such date, each
reference in the Credit Agreement (including the schedules and exhibits thereto)
to the “Agreement”, or any like expression referring to the Credit Agreement,
shall be deemed to refer to the Credit Agreement as amended by this Amendment
No. 3. The Credit Agreement, other than as amended hereby, shall remain
unchanged and in full force and effect.
 
SECTION 7.                                JOINDER OF ADDITIONAL BRIDGE LENDER TO
THE EXCHANGE AGREEMENT
 
The Additional Bridge Lender acknowledges that Borrower is a party to that
certain Exchange Agreement, dated as of June 21, 2010, by and between Borrower,
Phoenix, Engmann, Goodman and the other parties thereto (the “Exchange
Agreement”), whereby Borrower and the Lenders have agreed to convert and
exchange all of the Indebtedness (as defined in the Exchange Agreement)
outstanding on the closing date into shares of the Borrower’s Series B
Participating Convertible Preferred Stock, par value $0.01 per share.  The
Additional Bridge Lender further acknowledges and agrees that the Additional
Bridge Loan constitutes Indebtedness and will be converted and exchanged into
shares of Series B Preferred Stock pursuant to the terms and provisions of the
Exchange Agreement at the closing of the transactions contemplated in the
Exchange Agreement.  The Additional Bridge Lender hereby acknowledges, agrees
and confirms that, by its execution of this Amendment No. 3, the Additional
Bridge Lender will be deemed to be a party to the Exchange Agreement and a
"Lender" for all purposes of the Exchange Agreement, and shall be deemed to have
 
 
9

--------------------------------------------------------------------------------

EXHIBIT 10.53
 
made all representations and warranties of a Lender thereunder and shall have
the rights and be subject to all of the obligations of a Lender thereunder as if
it had executed the Exchange Agreement.  The Additional Bridge Lender hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Lenders contained in the Exchange
Agreement.
 
SECTION 8.                                MISCELLANEOUS
 
8.1.           Severability.   The invalidity, illegality, or unenforceability
in any jurisdiction of any provision of this Amendment No. 3 shall not affect or
impair the remaining provisions in this Amendment No. 3 or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.
 
8.2.           Headings.   Sections and Section headings in this Amendment No. 3
are included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 2 for any other purposes or be given substantive
effect.
 
8.3.           Applicable Law.  THIS AMENDMENT NO. 3 SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR
PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION (OTHER THAN
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
8.4.           Consent to Jurisdiction and Service of Process.
 
(a) THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL COURT OR STATE COURT IN THE STATE OF NEW YORK, COUNTY
OF NEW YORK, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 3. THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR
THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT
OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.
 
(b)           THE BORROWER HEREBY AGREES THAT SERVICE OF THE SUMMONS AND
COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, A COPY OF SUCH PROCESS TO THE BORROWER AT THE ADDRESS TO WHICH
NOTICES TO THE BORROWER ARE THEN TO BE SENT PURSUANT TO SECTION 9.2 OF THE
CREDIT AGREEMENT AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT BE REQUIRED.
NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY ANY OTHER
METHOD PERMITTED BY LAW.
 
8.5.            Waiver of Jury Trial.  THE LENDERS, THE BORROWER AND THE
COLLATERAL AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT NO. 3 OR
ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE SUBJECT MATTER OF THIS
AMENDMENT NO. 3 AND ANY RELATIONSHIP THAT IS BEING ESTABLISHED AMONG ANY OF
THEM. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE
LENDERS, THE BORROWER AND THE COLLATERAL AGENT ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AMENDMENT NO. 3 AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE LENDERS,
THE BORROWER AND THE COLLATERAL AGENT FURTHER WARRANT AND REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE
EVENT OF LITIGATION, THIS AMENDMENT NO. 3 MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
8.6.            Counterparts. This Amendment No. 3 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
 


[Signatures follow.]
 



 
10 

--------------------------------------------------------------------------------

 
EXHIBIT 10.53

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective officers as of the day and year first above
written.
 
BORROWER:
COMMUNICATION INTELLIGENCE CORPORATION
 
By: /s/  F. V. Dane         
    Name: Frank Dane
    Title:   Chiel Financial Officer
 
MAJORITY LENDER:
PHOENIX VENTURE FUND LLC
 
By: SG Phoenix Ventures LLC,
       its Managing Member
By:  /s/ Andrea
Goren                                                                      
             Name:   Andrea Goren
             Title:      Member
 
 
 
COLLATERAL AGENT:
SG PHOENIX LLC
 
By: /s/ Andrea Goren      
    Name:  Andrea Goren
    Title:    Member
 
 
 




[Signature Page to Amendment No. 3 to Credit Agreement]
500575465v2
DWT 15067535v1 0058288-000021
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.53
 

ACKNOWLEDGED AND AGREED TO:




ADDITIONAL BRIDGE LENDER:
CENTURIAN MANAGEMENT CORPORATION
 
 
By: /s/ Michele Needle
Name:  Michele Needle
Title:Vice President
 
   


[Signature Page to Amendment No. 3 to Credit Agreement]
500575465v2
DWT 15067535v1 0058288-000021
 
 
